
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5


SEVERANCE AGREEMENT

        AGREEMENT dated as of the 6th day of May, 2003 by and between MIDWAY
GAMES INC. ("Midway"), a Delaware corporation with offices at 2704 West Roscoe
Street, Chicago, Illinois 60618 and Neil D. Nicastro ("Nicastro") residing
at            Illinois.

W I T N E S S E T H

        WHEREAS, Midway and Nicastro are parties to an employment agreement
dated July 1, 1996, as amended on March 5, 1998, November 5, 1999, May 4, 2000
and October 30, 2000 (the "Employment Agreement") that provides, among other
things, for certain amounts to be paid to Nicastro in a lump sum upon changes
being made to the terms and conditions of his employment without his prior
consent; and

        WHEREAS, the Board of Directors believes it is in the best interests of
Midway to hire a new Chief Executive Officer of Midway; and

        WHEREAS, such action, if taken by Midway without Nicastro's prior
written consent, would trigger Nicastro's right to deem his employment to have
been terminated in violation of the Employment Agreement and trigger his right
to receive a lump sum payment; and

        WHEREAS, Midway does not want to take any unilateral action that might
be deemed in violation of Nicastro's Employment Agreement and has requested that
Nicastro modify his rights, and Nicastro is willing to modify those rights upon
the terms set forth in this Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the parties hereto agree as follows:

        1.    Definitions.    Capitalized terms used herein and not otherwise
defined shall have the same meaning ascribed to such terms in the Employment
Agreement. References to Sections refer to the sections and subsections of this
Agreement unless otherwise stated. Other terms used in this Agreement are
defined below.

        1.1.  "Change of Control" means at any time (a) individuals who
presently constitute Midway's Board of Directors or individuals who have been
recommended for election to Midway's Board of Directors by at least two-thirds
of the directors who are either presently on the Midway Board of Directors or
such recommended successors, cease for any reason to constitute at least a
majority of Midway's Board of Directors or (b) Midway shall, directly or
indirectly, consolidate with or merge with any other person or announce its
intention to do so as a result of which Midway stockholders before the
transaction do not own a majority interest in the surviving entity; or
(c) Midway shall sell or otherwise transfer (or one or more of Midway's
subsidiaries shall sell or otherwise transfer), in one transaction or a series
of related transactions, assets or earning power aggregating more than 50% of
the assets or earning power of Midway and its subsidiaries (taken as a whole) to
any person or persons.

        1.2.  "Conversion Price" means the Weighted Average Price of Midway
common stock for the five trading days immediately preceding the public
announcement that Nicastro will no longer serve as CEO of Midway.

        1.3.  "Deferred Severance" has the meaning set forth in Section 3.2.

        1.4.  "Effective Date" means the date Nicastro is replaced as Chief
Executive Officer of Midway.

        1.5.  "Reserved Shares" has the meaning set forth in Section 6.

        1.6.  "Retirement Date" means the date of the third anniversary of the
Effective Date.

--------------------------------------------------------------------------------




        1.7.  "Total Severance" has the meaning set forth in Section 3.

        1.8.  "Weighted Average Price" means, as of any date, the dollar
volume-weighted average price for Midway common stock on The New York Stock
Exchange or other principal market during the period beginning 9:30 a.m., New
York City time, and ending at 4:00 p.m. New York City time, as reported by
Bloomberg through its "Volume at Price" function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such stock during
the period beginning at 9:30 a.m., New York City time and ending at 4:00 p.m.
New York City Time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such stock by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such stock as reported in the "pink sheets" by the
National Quotation Bureau, Inc. If the Weighted Average Price cannot be
calculated for such stock on any particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as determined by Midway's Board of Directors.

        2.    Termination of Employment.    On the Effective Date, Nicastro's
employment by Midway and its subsidiaries shall terminate, and he shall cease to
hold any office in Midway and shall cease to be an officer or director of any of
Midway's subsidiaries, except that Nicastro shall continue as a director of
Midway and shall hold the title of Chairman of the Board of Midway.

        3.    Settlement Payments.    In lieu of any amounts to which Nicastro
may have been entitled under Sections 9(b)(i)(I) and 9(b)(i)(II) of the
Employment Agreement if his employment were deemed terminated by Midway in
violation of that agreement, Midway shall pay to Nicastro the aggregate amount
of $5,963,460 (the "Total Severance") as follows:

        3.1.  Midway shall pay Nicastro a lump sum of $4,000,000 within ten days
following the Effective Date.

        3.2.  The balance of the Total Severance of $1,963,460 (the "Deferred
Severance") shall be paid to Nicastro on the third anniversary of the Effective
Date, together with interest at the rate of 5% per annum from the Effective
Date. Midway shall pay the interest on the Deferred Severance to Nicastro
quarterly in arrears on the last day of each calendar quarter ending after the
Effective Date. Midway may prepay the Deferred Severance, in whole but not in
part, prior to May 31, 2003, together with accrued but unpaid interest, in its
discretion, but may not prepay any portion of the Deferred Severance after
May 31, 2003 without the consent of Nicastro.

        4.    Retirement Shares.    The 607,846 Retirement Shares to which
Nicastro is entitled under the Employment Agreement shall be issued and
delivered to Nicastro as follows: on the first day of the first month following
his Retirement Date and on the first day of each month thereafter for a period
of three years 16,884 shares of Midway common stock shall be issued and
delivered to Nicastro, and an additional 22 shares shall be issued and delivered
to Nicastro on the first day of the 36th month until all the Retirement Shares
have been issued and delivered to Nicastro. Notwithstanding the foregoing, all
of the Retirement Shares not theretofore issued to Nicastro shall be immediately
issued to him upon a Change of Control and shall be deemed issued and
outstanding immediately prior to the effective time of the Change of Control.

        5.    Conversion of Deferred Severance; Acceleration of Payment of
Retirement Shares.    

        5.1.  Nicastro shall have the right to receive the Deferred Severance in
shares of Midway common stock by giving written notice of such election to
Midway at any time after the expiration of 35 months after the Effective Date
but at least five business days prior to the third anniversary of the Effective
Date. In such event, Midway shall issue and deliver to Nicastro on the third
anniversary of the Effective Date, the number of whole shares of Midway common
stock, subject to adjustment as hereinafter provided, obtained by dividing the
Deferred Severance by the

2

--------------------------------------------------------------------------------

Conversion Price, and any remaining balance, together with accrued and unpaid
interest on the Deferred Severance shall be paid in cash.

        5.2.  The Deferred Severance shall become immediately due and payable to
Nicastro in shares of Midway common stock, and any Retirement Shares not
theretofore issued to Nicastro shall be immediately issued to him, if (a) for
any consecutive 30 trading days during the 35 months following the Effective
Date, the Weighted Average Price of Midway Common Stock, is at least $10.00 for
acceleration of the Deferred Severance and $7.50 for acceleration of the
delivery of the Retirement Shares and (b) Midway has delivered to Nicastro all
of the certificates and opinions referred to in paragraph 6.5 hereof. In the
event of acceleration of either payment of the Deferred Severance or delivery of
the Retirement Shares Midway shall issue and deliver to Nicastro within five
business days following the expiration of the applicable 30 trading days,
(a) the number of whole shares of Midway common stock determined by dividing the
Deferred Severance by the Conversion Price in the case of Deferred Severance
acceleration, and (b) any Retirement Shares not theretofore issued to Nicastro
in the case of a Retirement Shares acceleration. The balance of the Deferred
Severance, if any, together with accrued and unpaid interest on the Deferred
Severance shall be paid to Nicastro in cash together with the delivery of the
Deferred Severance shares.

        5.3.  Upon the occurrence of a Change of Control, the Deferred Severance
shall become immediately due and payable on the effective time of the Change of
Control provided, however, that Nicastro shall have the right to take such
payment in shares of Midway common stock, the number of such shares to be
determined using the Conversion Price. In such event, the shares of Midway
common stock to be issued to Nicastro shall be deemed to have been issued and
outstanding immediately prior to the effective time of the Change of Control.

        6.    Reservation and Registration of Shares.    

        6.1.  Midway shall cause to be reserved and kept available, first out of
authorized and issued shares of Midway common stock held in its treasury, and
then, to the extent treasury shares are insufficient, out of authorized and
unissued shares of Midway common stock, both (a) the number of shares of Midway
common stock issuable upon payment of the Deferred Severance in shares of Midway
common stock calculated using the Conversion Price and (b) the number of
Retirement Shares not previously delivered to Nicastro (collectively the
"Reserved Shares").

        6.2.  So long as any shares of Midway common stock deliverable pursuant
to this Agreement are listed on any national securities exchange or automated
quotation system, Midway will use its best efforts to cause all of the Reserved
Shares to be listed on such exchange or quotation system upon official notice of
issuance.

        6.3.  Midway shall promptly prepare and file a registration statement
under the Securities Act of 1933, as amended (the "Act") with respect to the
issuance and resale of the Retirement Shares and of all shares which may be
issued in respect of the Deferred Severance and shall cause such registration
statement to become effective as promptly as practical but in no event later
than 180 days following the date hereof and shall cause such registration
statement to remain in effect (together with a resale prospectus at all times
meeting the requirements of the Act) until all of the shares which may be issued
to Nicastro under this Agreement have been issued to Nicastro or his right to
receive any shares terminates or expires, and, with respect to the resale
prospectus, until such registration statement is no longer required for Nicastro
to publicly offer and sell such shares.

        6.4.  If and to the extent that the issuance of any of the shares to
Nicastro requires stockholder approval, the Company shall solicit and recommend
such stockholder approval by its stockholders at the earliest practical time. No
shares of Midway common stock shall be issued to

3

--------------------------------------------------------------------------------




Nicastro under this Agreement unless any stockholder approval required for such
issuance has been obtained.

        6.5.  Concurrently with the delivery of any shares of Midway common
stock under this Agreement, Midway shall deliver to Nicastro (a) a certificate
from the chief executive officer and chief financial officer of Midway to the
effect that the shares being delivered are fully paid and non-assessable and
that, if true, to the best of their knowledge, there is no material non-public
information with respect to Midway that would prevent the immediate sale of such
shares by Nicastro, (b) an opinion of Midway's counsel to the effect that the
issuance of the shares to Nicastro and an immediate resale of such shares by
Nicastro have been duly registered under the Act and that such registration
remains in effect or that such issuance and/or resale are exempt from the
registration under the Act and (c) that the shares so issued are duly listed on
The New York Stock Exchange or other applicable principal market of Midway
common stock. The accelerated payment of the Deferred Severance in Midway shares
or the accelerated delivery of the Retirement Shares pursuant to Section 5.2
hereof shall not be deemed triggered unless the certificate referred in
subsection (a) above contains the statement that there is, to the best knowledge
of the certifiers, no material non-public information with respect to Midway
that would prevent the immediate sale of the applicable Midway shares by
Nicastro.

        7.    Adjustments.    The number of shares of Midway common stock
issuable to Nicastro under this Agreement and the Conversion Price shall be
appropriately adjusted by Midway's Board of Directors to reflect any stock
dividends, stock splits, recapitalizations, spin-offs, combinations, reverse
stock splits or similar events.

        8.    Cooperation    

        8.1.  For a period of at least six months following the Effective Date,
without any additional consideration, Nicastro shall make himself reasonably
available to Midway and its new chief executive officer to render such advice
and assistance as may be reasonably requested to assist in an orderly transition
of Nicastro's duties to the new chief executive officer.

        8.2.  If at any time during the one year period following the Effective
Date Midway ceases to have a chief executive officer, at the request of Midway's
Board of Directors and for no additional consideration, Nicastro will again
assume the office of chief executive office of Midway for a period not to exceed
six months in order to permit Midway the opportunity to search for and hire a
new chief executive officer. Midway shall, however, pay and/or reimburse
Nicastro for any and all expenses reasonably incurred by him in connection with
the foregoing.

        8.3.  Nicastro shall execute and deliver such documents and instruments
and take such action as may be necessary or appropriate to permit Midway to
perform its obligations under this Agreement.

        9.    Options; Consulting.    The parties acknowledge that there are no
options to be purchased by Midway pursuant to Section 9(b) of the Employment
Agreement and that all Midway options held by Nicastro ("Nicastro Stock
Options") shall remain in effect in accordance with their terms. If Nicastro is
no longer a member of Midway's Board of Directors while any Nicastro Stock
Options remain outstanding, Midway shall engage Nicastro as a business
consultant to Midway for a fee of $1,000 a month for a term expiring on the
expiration date of the latest expiring Nicastro Stock Option.

        10.    Health Benefits; etc.    So long as Nicastro continues to serve
as a director of Midway, (a) Midway shall continue to provide or pay for
medical, hospital and dental insurance (including reimbursement for all medical
and dental expenses incurred by him, his spouse and his children twenty-five
(25) years of age or younger), to the extent such expenses are not otherwise
reimbursed by insurance coverage; and (b) Midway shall continue to provide a
suitable office and secretary for Nicastro's use at Midway's principal place of
business.

4

--------------------------------------------------------------------------------


        11.    Insurance.    On the Effective Date, Midway shall assign to
Nicastro all rights to the policies in effect with respect to the $2,000,000 of
life insurance provided to Nicastro pursuant to Section 3(c) of the Employment
Agreement. Nicastro may thereafter maintain such insurance in effect at his sole
expense.

        12.    Surviving Provisions; Release.    Except as set forth in the next
sentence, the provisions of this Agreement shall supersede any contrary
provisions of the Employment Agreement and shall be in lieu of the rights
granted therein upon Nicastro's termination of employment. The provisions of
Section 8, 9(b)(ii) and 9(b)(iii) of the Employment Agreement shall remain in
full force and effect and the parties shall be bound thereby; provided however,
that Section 9(b)(ii) of the Employment Agreement shall be deemed amended so
that immediately following the reference to "subparagraph 9(b)" in said
Section 9(b)(ii) the following words shall be added: "or under the Severance
Agreement dated as of the 6th day of May, 2003 by and between Midway and
Nicastro." Nicastro hereby remises, releases and forever discharges Midway, its
agents, attorneys, servants, employees, officers, directors, shareholders,
insurers, parents, subsidiaries, other affiliates, successors and assigns, and
each and every one of them (hereafter referred to as "Releasees"), of and from
all claims, causes of action, and demands which Nicastro now has or claims to
have, or which may hereafter accrue against the said Releasees, or any one or
more of them, arising from the termination of Nicastro's Employment Agreement
prior to the expiration of the "Term" thereof, including, without limitation,
any failure of Midway to give written notice of termination of Nicastro's
Employment Agreement at least three years prior thereto; provided that the
provisions of this Agreement shall remain in full force and effect and shall not
be released.

        13.    Withholding.    All payments under this Agreement, either in cash
or stock, shall be made subject to any applicable withholding tax and Midway may
establish appropriate procedures to provide for payment or withholding of such
income taxes as may be required by law to be paid or withheld and Nicastro will
cooperate with and follow such procedures.

        14.    Miscellaneous.    

        14.1. This Agreement may not be assigned by Nicastro but shall inure to
the benefit of and shall be binding upon his heirs, executors, administrators
and assigns.

        14.2. All notices shall be addressed to each party hereto at its address
set forth on the first page of this Agreement or as such address may be changed
from time to time by notice in accordance with this Section and shall be
delivered in person, sent by mail with first class postage prepaid or by express
mail service for next day delivery or other responsible overnight delivery
service, and if sent by mail shall be deemed to have been given and received two
business days after the date of deposit in the mails and, if sent by express
mail service or overnight delivery service, shall be deemed to have been given
and received on the next business day after the date of the delivery of the
notice to such service.

        14.3. Any waiver by either Midway or Nicastro of any breach of any
provisions of this Agreement by the other party shall not operate or be
construed as a waiver of any other or subsequent breach hereof.

        14.4. This Agreement shall be governed and construed in accordance with
the substantive laws of the State of Illinois applicable to agreements to be
performed entirely therein.

        14.5. This Agreement constitutes the entire agreement of the parties
hereto with respect to the matters set forth herein. No amendment or
modification of this Agreement shall be valid and binding unless made in writing
and signed by both of the parties hereto.

        14.6. In the event that any provision of this Agreement, including any
sentence, clause or part hereof shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions shall not be affected but shall, subject to the

5

--------------------------------------------------------------------------------




discretion of such court, remain in full force and effect and any invalid and
unenforceable provision shall be deemed, without further action on the part of
the parties hereto, modified, amended and limited to the extent necessary to
render the same valid and enforceable.

        14.7. This Agreement has been approved by the Board of Directors of
Midway and is intended to constituted an "Approved Stock Plan" as such term is
defined in the Certificate of Designations for Midway's Series B Convertible
Preferred Stock.

        14.8. If the Effective Date does not occur on or before September 30,
2003, this Agreement shall be deemed terminated and of no force and effect.


 
 
MIDWAY GAMES INC.
 
 
By:
 
/s/  DEBORAH K. FULTON      

--------------------------------------------------------------------------------


 
 
 
 
/s/  NEIL D. NICASTRO      

--------------------------------------------------------------------------------

NEIL D. NICASTRO

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.5

